Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in this application.

Drawings
The drawings received on 3/15/2019 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first wireless communication”, “second wireless communication”, “prioritized control unit”, “wireless communication unit”, “acquiring unit”, “first wireless communication means for”, “second wireless communication means for” and “prioritized control means for” in claims 1-8 and 10.
First wireless communication [Applicant’s Specification: Fig 2 (23), par 0042 – Wi-Fi communication circuit]
Second wireless communication unit [Applicant’s Specification: Fig 2 (25), par 0042 – BLE communication circuit]
Prioritized control unit [Applicant’s Specification: Fig 3 (130), par 0035, 0043, 0052 – priority management unit manages switching of the Wi-Fi communication circuit and the BLE communication circuit and is executed by CPU, RAM and ROM]
Wireless communication unit [Applicant’s Specification: Fig 2 (21), par 0042 – wireless communication module includes Wi-Fi communication circuit and BLE communication circuit]
Acquiring unit [Applicant’s Specification: Fig 2 (25), 3 (121), par 0035, 0043, 0051, 0078 – BLE communication circuit and terminal search unit that measures the physical distance from the target terminal is executed by CPU, RAM and ROM]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US-2001/0040873).
As to Claim 1, Nakagawa teaches ‘An image forming apparatus comprising: a first wireless communication unit that performs wireless communication based on a first wireless communication method [20010040873: Fig 1 (2), par 0034 – communication apparatus includes radio section 2 for Bluetooth]; a second wireless communication unit that performs wireless communication based on a second wireless communication method different from the first wireless communication method [20010040873: par 0034 – radio section 3 is for IrDA]; and a prioritized control unit that performs a control based on information related to a communication destination of the first wireless allocating a communication task with a communication section based on a file transfer size, intensity received signal, data error rate and channel qualities between a transmitting side and receiving side]’.

Further, in regards to claim 9 the image forming apparatus of claim 1 performs the program on the non-transitory computer readable medium of claim 9.

As to Claim 2, Nakagawa teaches ‘wherein the prioritized control unit operates the one wireless communication unit in a prioritized manner based on an attribute of the communication destination of the first wireless communication unit and an attribute of the communication destination of the second wireless communication unit [par 0036-0038, 0041 – allocating a communication task with a communication section based on a file transfer size, intensity received signal, data error rate and channel qualities between a transmitting side and receiving side]’.  

As to Claim 5, Nakagawa teaches ‘wherein the prioritized control unit operates the one wireless communication unit in a prioritized manner based on a state of communication with the communication destination of the first wireless communication allocating a communication task with a communication section based on a file transfer size and channel qualities (i.e. state of communication units) between a transmitting side and receiving side]’.  

As to Claim 10, Nakagawa teaches ‘An image forming apparatus comprising: first wireless communication means for performing wireless communication based on a first wireless communication method [Fig 1 (2), par 0034 – communication apparatus includes radio section 2 for Bluetooth]; second wireless communication means for performing wireless communication based on a second wireless communication method different from the first wireless communication method [par 0034 – radio section 3 is for IrDA]; and prioritized control means for performing a control based on information related to a communication destination of the first wireless communication means and information related to a communication destination of the second wireless communication means such that one wireless communication means of the first wireless communication means or the second wireless communication means is operated in a prioritized manner over another wireless communication means [par 0036-0038, 0041 – allocating a communication task with a communication section based on a file transfer size, intensity received signal, data error rate and channel qualities between a transmitting side and receiving side]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US-2001/0040873) in view of Murayama (US-2015/0324149).
As to Claim 3, Nakagawa teaches all the claim elements/features as recited in independent claim 1 and dependent claim 2. Nakagawa does not disclose expressly ‘wherein the attribute is a history of communication that is performed in a preset period, and in a case where any of the communication destination of the first wireless communication unit or the communication destination of the second wireless communication unit does not have the history, a wireless communication unit for the 
Murayama teaches ‘wherein the attribute is a history of communication that is performed in a preset period, and in a case where any of the communication destination of the first wireless communication unit or the communication destination of the second wireless communication unit does not have the history, a wireless communication unit for the communication destination not having the history is operated in a prioritized manner as the one wireless communication unit [Fig 5 (S02, S03, S08-S12), par 0050-0052, 0059 – when the power is turned on (i.e. preset period) reading out connection information from the non-volatile storage unit, and if there is no corresponding connection device, carrying out Bluetooth connection after being on standby]’.  
Nakagawa and Murayama are analogous art because they are from the same field of endeavor, namely communication devices that utilizes multiple communication units. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to include searching for connection information of a connection device, as taught by Murayama. The motivation for doing so would have been to enable reduction in the time and effort for connection restoration with a configuration capable of communication with a host device via a plurality of types of communication standards. Therefore, it would have been obvious to combine Murayama with Nakagawa to obtain the invention as specified in claim 3.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US-2001/0040873) in view of Yokoyama (US-2018/0027144).
As to Claim 4, Nakagawa teaches all the claim elements/features as recited in independent claim 1 and dependent claim 2. Nakagawa does not disclose expressly ‘wherein the attribute is outputting of an instruction to form an image, and a wireless communication unit for a communication destination that outputs the instruction among the communication destination of the first wireless communication unit and the communication destination of the second wireless communication unit is operated in a prioritized manner as the one wireless communication unit’.
Yokoyama teaches ‘wherein the attribute is outputting of an instruction to form an image, and a wireless communication unit for a communication destination that outputs the instruction among the communication destination of the first wireless communication unit and the communication destination of the second wireless communication unit is operated in a prioritized manner as the one wireless communication unit [par 0088-0094 – performing printing with received print data based on determined optimal wireless communication connection between printer and wireless communication terminal]’.  
Nakagawa and Yokoyama are analogous art because they are from the same field of endeavor, namely communication devices that utilizes multiple wireless communication units. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to include printing using the optimal wireless communication connection, as taught by Yokoyama. The motivation for doing so would have been to determining an optimal handover destination 

As to Claim 6, Yokoyama teaches ‘wherein the prioritized control unit stops communication of the other wireless communication unit and operates the one wireless communication unit in a case where the other wireless communication unit is performing communication [par 0091, 0137-0142 – if Wi-Fi communication is given priority to be operated, turning off BLE communication]’.  
Nakagawa and Yokoyama are analogous art because they are from the same field of endeavor, namely communication devices that utilizes multiple wireless communication units. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to include turning off a communication connection based on communication connection priority, as taught by Yokoyama. The motivation for doing so would have been to determining an optimal handover destination on the basis of state of a battery in which electric power is supplied. Therefore, it would have been obvious to combine Yokoyama with Nakagawa to obtain the invention as specified in claim 6.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US-2001/0040873) in view of Haub et al. (US-2007/0280338).
As to Claim 7, Nakagawa teaches all the claim elements/features as recited in independent claim 1. Nakagawa does not disclose expressly ‘further comprising: an 
Haub teaches ‘further comprising: an acquiring unit that acquires a distance to at least one of the communication destination of the first wireless communication unit or the communication destination of the second wireless communication unit, wherein the one wireless communication unit is operated in a prioritized manner depending on the distance acquired by the acquiring unit [par 0026-0032 – based on user terminal’s position, preferentially communicating with a base station of a preferred communication subsystem]’.
Nakagawa and Haub are analogous art because they are from the same field of endeavor, namely communication devices that utilizes multiple wireless communication units. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to include choosing a preferential communication subsystem based on terminal position, as taught by Haub. The motivation for doing so would have been to reducing noise when determining a preferential communication subsystem. Therefore, it would have been obvious to combine Haub with Nakagawa to obtain the invention as specified in claim 7.

As to Claim 8, Haub teaches ‘wherein the acquiring unit acquires a distance to each of a plurality of communication destinations, and a wireless communication unit for a communication destination having the smallest distance among the plurality of acquired distances is operated in a prioritized manner as the one wireless communication unit [par 0026-0032 – based on user terminal’s position in coverage area, communicating with a base stations 110a and 120 according to the subsystem hierarchy and connecting with a preferred communication subsystem]’.  
Nakagawa and Haub are analogous art because they are from the same field of endeavor, namely communication devices that utilizes multiple wireless communication units. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to include choosing a preferential communication subsystem based on terminal position, as taught by Haub. The motivation for doing so would have been to reducing noise when determining a preferential communication subsystem. Therefore, it would have been obvious to combine Haub with Nakagawa to obtain the invention as specified in claim 8.

Conclusion
The prior art of record
a. US Publication No.	2001/0040873
b. US Publication No.	2015/0324149
c. US Publication No.	2018/0027144
d. US Publication No.	2007/0280338
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US-2012/0092714) discloses an image forming apparatus operating with multiple wireless communication methods in which Bluetooth which has the least power consumption is given priority then TransferJet and Wi-Fi 802.11 are prioritized next [Abstract, Figs 2 (1), 3-7, par 0064, 0072-0079]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677